                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


COLONIAL PIPELINE COMPANY,                       )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )      Case No. 3:20-cv-00666
                                                 )
METROPOLITAN NASHVILLE AIRPORT                   )      JUDGE CRENSHAW
AUTHORITY; and AECOM TECHNICAL                   )      Magistrate Judge Newbern
SERVICES, INC.,                                  )
                                                 )
         Defendants.                             )

                         NOTICE OF APPEARANCE ON BEHALF OF
                      DEFENDANT AECOM TECHNICAL SERVICES, INC.

         Undersigned counsel, Gary C. Shockley and Caldwell G. Collins, hereby enter their

appearance on behalf of Defendant AECOM Technical Services, Inc. (“AECOM”). AECOM

specifically reserves all defenses.

         Dated: August 24, 2020




                                             1
 4852-9283-5017
-
      Case 3:20-cv-00666 Document 11 Filed 08/24/20 Page 1 of 2 PageID #: 53
                                                         Respectfully Submitted,


                                                          /s/ Gary C. Shockley
                                                         Gary C. Shockley (#10104)
                                                         Caldwell G. Collins (#28452)
                                                         BAKER, DONELSON, BEARMAN,
                                                         CALDWELL & BERKOWITZ, PC
                                                         211 Commerce Street
                                                         Nashville, TN 37201
                                                         Direct: 615.726.5704
                                                         Facsimile: 615.744.5704
                                                         gshockley@bakerdonelson.com
                                                         cacollins@bakerdonelson.com

                                                         Counsel for Defendant AECOM
                                                         Technical Services, Inc.




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Notice of Appearance has

been served upon the following counsel of record via the court’s electronic service on August 24,

2020:

                  L. Wearen Hughes
                  J. Andrew Goddard
                  Brian M. Dobbs
                  Bass Berry & Sims PLC
                  150 3 rd Ave. S., Suite 2800
                  Nashville, Tennessee 37201

                  Counsel for Plaintiff

                                                         /s/ Gary C. Shockley
                                                         Gary C. Shockley (#10104)




                                                 2
 4852-9283-5017
-
      Case 3:20-cv-00666 Document 11 Filed 08/24/20 Page 2 of 2 PageID #: 54
